FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 3, 2022

                                    No. 04-20-00359-CV

                                     Brandon HJELLA,
                                         Appellant

                                             v.

                            RED MCCOMBS MOTORS, LTD,
                                    Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI15792
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

       The court has considered the appellant's motion for en banc reconsideration, and the
motion is DENIED.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court